Title: Tristram Dalton to John Adams, 21 December 1784
From: Dalton, Tristram
To: Adams, John


        
          Dear Sir
          Boston Decemr 21st. 1784
        
        I have the pleasure to acknowledge the receipt of your kind favors of the 4th Septemr. and partake in the happiness of your being “at length settled in a regular Train, both of public & private Life”—
        While the Nation, of which I am a Citizen, will receive the greatest benefit from your labors in the former line—permit me to hope

that the remembrance of an old friend may, now & then, afford a little pleasure—in the only happy, the domesticated hours—. Your mentioning those times which we spent together at Harvard causes in my mind most agreeable reflections: the continuance of an undisguised Friendship I esteem one of the greatest blessings of my life.
        The two difficulties which you say will cause a languidness in your Negotiations I fear will not be removed for some time— the want of good will in those you have to do with is very apparent— Success may perhaps have blunted the feelings of the Citizens of the U States, in respect to the Injuries done, or intended, by G Britain—while that Nation has her revenge sharpned by disappointment and real loss—certain it is that in private concerns we experience the most illiberal treatment from their Subjects, residing in the Island of G B—not to mention, what might be expected, the greatest inveteracy of the Refugees in Nova Scotia &c—
        The General Court of this Government would have adopted Measures to prevent the exportation of Timber and bulky articles in British Ships &c but for the expectation of some regulations, in consequence of powers requested by Congress—and granted by most of the States—and of a commercial Treaty’s being compleated. Nothing has yet been done on this Side of the Atlantic. Some question the propriety of individual States interposing—and there is a doubt whither all the States in the Union will grant said Powers to Congress, tho’ limited to 15 Years—without which being done, the Court of G Britain may look on the Confederation as a rope of Sand, and trifle on untill they have compleated their Settlements in N Scotia so far as to supply their Islands with fish and lumber—and themselves with Oil— I wish to God that an effectual Stop might be put to the importation of Gew Gaws & Luxuries from England for payment of which our Cash is nearly all sent away—
        The other difficulty you mention as attending your Negotiations, vizt. the want of Money, I see no prospect of being speedily removed— The federal Chest can have no supplies— The United States have not collectively—nor individually—adopted any regular System whereby the interest of their debts may be paid—or the Civil List supported— Most of them seem totally inattentive to this important Object— The last plan proposed by Congress, including an impost, has been agreed to by few States—partially by others—and by some not in any part—
        It has been and still is, in the power of each State to furnish their

proportion of the Monies necessary to be raised— They neglect it— They in general appear to take no thought about it—and I fear They will not see the things belonging to their peace, untill Necessity drives them to consent to such Measures as will, in the End, deface the Altar of Liberty, so happily erected in this Hemisphere—
        I have heretofore ventured to give you my opinion of the continental impost—the consequences of acceding to which still appear to me will be bad— Notwithstanding, I wish this may not be, as the result of our conduct, the least Evil—an Evil now in our Power to avoid—
        The Marquis de la Fayette, in free conversation with me on Matters of Commerce, said that the Court of France designed to countenance and give Credit to, or rather to remove a degree of disgrace hitherto attendant on, persons concerned in that line—that Gentlemen of property were determined to extend Credit to the Americans equal to what the British Merchants do—which is one grand inducement to our connections with them— He mentioned that he had it in contemplation to endeavor to introduce the Use of our fish Oil in France, as a counterbalance to the high duty laid on that Article by G B— That He would set the example and use it on his own Estate— He was asked what would become of the vegetable Oil now used in, and the produce of France—answering that he thought the lands, on which the Materials grew from whence the Oil was extracted, might be put to more beneficial Use and that the Oil from America could be afforded 50 p Ct cheaper than that now used—
        On this plan I can form no Judgement— But I can frame a most sanguine wish—
        Such a Step must affect G Britain in a tender point—the supplying themselves having a double Motive—that of ruining a capital Branch of Business in the Massachusetts—as well as encouraging their own Colonies— Excuse my mentioning this matter—as no doubt every thing that can be of Service to the U States has occurred to you—
        The G Court of this Commonwealth will meet on the 19th of next Month—when if any thing worthy communicating turns up, I shall do myself the honor of transmitting it to you—
        Miss D. asks the Liberty of enclosing a letter for your good Daughter. Mrs D uniting in offering best Regards to yourself & Family. I am with the greatest Sincerity—Dr Sir your affectionate Friend & most humble Servant
        
          Tristram Dalton
        
       